Citation Nr: 0717254	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for patello-
femoral joint pain syndrome with degenerative changes, right 
knee, rated as 10 percent disabling prior to August 17, 2004.

2.  Entitlement to an increased evaluation for patello-
femoral joint pain syndrome with degenerative changes, right 
knee, rated as 20 percent disabling from August 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing before a Decision 
Review Officer (DRO) in July 2004 and before the undersigned 
Judge at the RO in June 2005.  This matter was previously 
before the Board and was remanded in September 2005.


FINDINGS OF FACT

1.  For the period prior to August 17, 2004, the veteran's 
service-connected patello-femoral pain syndrome with 
degenerative changes, right knee, was manifested by, at most, 
limitation of flexion to 120 degrees with no limitation of 
extension and no instability.

2.  For the period from August 17, 2004 to present, the 
veteran's service-connected patello-femoral pain syndrome 
with degenerative changes, right knee, is manifested by, at 
most, limitation of flexion to 90 degrees with no limitation 
of extension and no instability.




CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2004, the criteria for 
an evaluation in excess of 10 percent for patello-femoral 
pain syndrome with degenerative changes, right knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 
9-98.

2.  For the period from August 17, 2004 to present, the 
criteria for an evaluation in excess of 20 percent for 
patello-femoral joint pain syndrome with degenerative 
changes, right knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006); 
VAOPGCPREC 9-2004, VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2002 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection and 
increased ratings claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.  The veteran did not receive notice 
as to the information and evidence needed to substantiate 
effective date claims until the November 2006 supplemental 
statement of the case.  As such, this aspect of the VCAA 
notice was in error as it was not timely under the 
requirement of Dingess.  Nevertheless, the Board finds that 
such error is not prejudicial to the veteran because in light 
of the denial of entitlement to a higher rating for the 
claims on appeal, any question as to the appropriate 
effective date to be assigned is rendered moot.  Moreover, it 
is pertinent to note that the evidence does not show, nor 
does the veteran or her representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of her claims.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to her claims.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The relevant medical evidence of record includes VA and 
private treatment records which show complaints of right knee 
pain.  A May 2001 letter from C.A.A., M.D., shows that the 
veteran has a chronic history of arthralgias affecting 
multiple joints, including the knees.  The author of the 
letter stated that the veteran's knee x-rays had revealed 
patellofemoral disease.  A January 2002 VA examination report 
shows that the veteran stated that she had constant pain in 
the right knee and that prolonged walking, standing or rising 
from a seated position aggravated her knee pain.  The veteran 
denied using crutches, braces, or canes.  She said she 
attended a pain management clinic.  On examination, the 
veteran walked with a slow, methodical gait that was steady, 
although she appeared to be somewhat rigid in her movements.  
She had no outward signs of functional or anatomical defects.  
She was able to rise on her heels and on her toes.  She had 
some difficulty performing a full squat, but she was able to 
do a modified squat.  There was no edema or effusion of the 
right knee.  She had moderate crepitus and mild tenderness.  
Range of motion of the right knee was from 0 to 120 degrees 
with moderate functional loss due to pain.  Extension of the 
right knee was to 0 degrees with minimal functional loss due 
to pain.  X-ray images of the knees showed degenerative joint 
disease consistent with degenerative osteoarthritis.  The 
diagnosis was patellofemoral disease of bilateral knees with 
minimal to moderate functional loss due to pain.

A January 2002 private examination report shows that the 
veteran complained of pain in the knees and difficulty 
squatting and rising from the seated position.  On 
examination, the veteran had an erect gait without a limp.  
She arose from sitting and sat down slightly slowly, but she 
got on the examining table with ease.  She could walk on her 
toes and heels well and could do a half squat.  Her knee 
joints were not warm, tender or inflamed.  There was also no 
tenderness, edema, effusion or deformity.  Drawer signs were 
negative and the collateral ligaments were stable.  The 
veteran had full range of motion of the right knee.  

A March 2002 private medical report showed that the veteran 
complained of joint problems.  On examination, the veteran 
walked without a limp.  She could get on and off the 
examination table without difficulty.  She could heel and toe 
walk without difficulty.  She had full range of motion of the 
knees.  

An August 2004 VA examination report shows that the veteran 
reported increasing right knee pain.  She said that she had 
stiffness as well.  She reported limitations with walking and 
standing and that the pain prevented her from sleeping.  She 
also reported difficulty with household chores and that she 
used a cane.  On examination, range of motion of the right 
knee was from 0 to 125 degrees.  The knee was stable.  The 
veteran did have pain on motion.  There was additional pain 
on repetitive use which the examiner estimated to be 
approximately 25 percent.  
An October 2004 VA treatment note showed that on examination, 
the veteran had full range of motion of the right knee.

An April 2005 VA treatment note shows that the veteran asked 
for an evaluation in order to obtain a handicapped parking 
permit.  On examination, the veteran ambulated without any 
assistive device and her gait pattern was normal.  There was 
no evidence of antalgic gait and her posture was erect.  The 
examiner noted that there was no justification to recommend a 
handicapped parking permit.

The veteran's right knee disability is currently rated under 
Diagnostic Codes 5010-5260.  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Diagnostic Code 
5003 states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating, flexion that is limited to 30 
degrees warrants a 20 percent rating, and flexion that is 
limited to 15 degrees warrants a 30 percent disability 
rating.  Under Code 5261, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5260, 5261.  The Board notes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  The Board also 
notes that a General Counsel Opinion, VAOPGCOREC 9-2004, 
states that separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

The medical evidence of record, when viewed in the light most 
favorable to the veteran, shows that the veteran's right knee 
range of motion was limited to 120 degrees of flexion prior 
to August 17, 2004, and is limited to 90 degrees of flexion 
(this measurement reflects the 25% of additional loss of 
flexion on repetitive use noted on the August 2004 VA 
examination report) as of the August 17, 2004 VA examination 
with no evidence of limitation of extension in either time 
period.  Additionally, although there is some evidence of 
arthritis, there is no evidence of instability during either 
time period, as reflected by the January 2002 private medical 
examination report noting no instability and the August 2004 
VA examination report noting that the right knee was stable.  
Turning first to the issue of whether or not higher 
disability ratings are warranted under Diagnostic Codes 5010 
and 5260 for the period either prior to or after August 17, 
2004, the Board finds that as the medical evidence of record 
shows limitation of flexion limited to, at most, 90 degrees, 
a disability rating in excess of 10 percent is not warranted 
for the time period prior to August 17, 2004 and a disability 
rating in excess of 20 percent is not warranted for the time 
period from August 17, 2004 to present.  

The Board acknowledges that separate compensable disability 
ratings may be assigned for the same joint under Diagnostic 
Code 5260 for limitation of flexion and Diagnostic Code 5261 
for limitation of extension.  However, in the instant case, 
as there is no objective evidence of any limitation of 
extension of the veteran's right knee during either time 
period, a separate compensable rating under Diagnostic Code 
5261 would not be warranted.  The Board also acknowledges 
that separate ratings may be assigned under Diagnostic Codes 
5003/5010 for arthritis and 5257 for instability/subluxation 
when both are present, but in the instant case, a separate 
disability rating for instability/subluxation under 
Diagnostic Code 5257 would not be warranted as the medical 
evidence of record, specifically the January 2002 private 
medical report and the August 2004 VA examination report, 
shows no evidence of instability or subluxation in the 
veteran's right knee during either time period.

Finally, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions because 
the August 2004 examination report shows that additional pain 
on repetitive use was taken into account when assessing 
limitation of range of motion of the veteran's right knee.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating for either time period in question; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

For the period prior to August 17, 2004, a disability 
evaluation in excess of 10 percent for patello-femoral joint 
pain syndrome with degenerative changes, right knee, is 
denied.

For the period from August 17, 2004 to present, a disability 
evaluation in excess of 20 percent for patello-femoral joint 
pain syndrome with degenerative changes, right knee, is not 
warranted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


